191 F.2d 811
VOLTZv.STEELE.
No. 14380.
United States Court of Appeals Eighth Circuit.
October 9, 1951.

Appellant filed brief pro se.
Sam M. Wear, U. S. Atty., Kansas City, Mo., and Hugh A. Miner, Asst. U. S. Atty., Kansas City, Mo., for appellee.
Before SANBORN, THOMAS and COLLET, Circuit Judges.
PER CURIAM.


1
The appellant is confined in the Medical Center for Federal Prisoners at Springfield, Missouri, under a sentence of imprisonment imposed by the United States District Court for the Northern District of Alabama. He filed a petition for a writ of habeas corpus in the United States District Court for the Western District of Missouri. His petition did not show that he had applied to the court which sentenced him for a vacation of his sentence, pursuant to Section 2255, Title 28 U.S.C. The District Court correctly ruled that it was not authorized to entertain the petition. See Weber v. Steele, 8 Cir., 185 F.2d 799, 800 and cases cited.


2
The order appealed from is affirmed.